Citation Nr: 9926206	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  93-13 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
July 1986.  He died April 4, 1989; the appellant is a 
surviving parent, his mother.





This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran died March 4, 1989.  The death certificate 
identifies the immediate cause of death as disseminated 
Kaposi's Sarcoma due to Acquired Immune Deficiency Syndrome 
(AIDS).  

3.  There is competent medical evidence citing the median 
time between human immunodeficiency virus (HIV) infection and 
the development of AIDs-defining illnesses such as Kaposi's 
Sarcoma as 10 to 12 years, with the minimum time period cited 
as 18 months.

4.  There is competent evidence that the veteran was HIV 
positive in February/March 1987, less than one year after 
service discharge and that he was diagnosed with AIDS 
18 months after discharge from service; there is no competent 
evidence showing HIV/AIDS prior to service, or otherwise 
dissociating HIV/AIDS from service.




CONCLUSIONS OF LAW

1.  All benefit of the doubt being resolved in the 
appellant's favor, HIV was incurred during service.  38 
U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.102, 3.303 (1998).

2.  A disability of service origin, HIV resulting in AIDS, 
caused the veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran, upon whose service this claim is based, served 
from August 1983 to July 1986.  He was discharged by reason 
of disability.  

The veteran's service medical records contain a Client Intake 
Record dated in February 1985, which reflects the veteran's 
history of alcohol and cocaine use.  Service records also 
reflect that the veteran was treated for an upper respiratory 
infection in December 1983; for epididymitis in January 1984; 
an upper respiratory infection in February 1984; and a 
probable viral syndrome, with back, chest, head and neck 
pain, in May 1985.

A report of Physical Evaluation Board Proceedings, dated in 
March 1986, reflects disabilities as follows: Right middle 
cerebral artery trifurcation aneurysm with a large right 
frontal skull defect, status post craniotomy; mild left 
paresis of all radicular groups; mild paresis of the left 
sciatic nerve; and, nonpsychotic organic brain syndrome 
manifested by encephalopathy.  Such were determined to have 
been incurred in the line of duty.  Supporting records 
indicate that the veteran underwent an arteriogram on July 1, 
1985 and a follow-up angiogram on July 9, 1985.  He underwent 
a right frontal craniotomy and clipping of the middle 
cerebral artery aneurysm in mid-July.  On July 23, 1985, a 
follow-up computerized tomography scan was conducted and a 
follow-up arteriogram was performed.  On July 30, 1985, a 
subgaleal tap was performed, in addition to drainage of the 
pervious operative site with removal of the right frontal 
bone flap.  On August 1, 1985, a repeat arteriogram was 
performed.  On August 13, 1985, a lumbar puncture was 
performed.  

In November 1986, the veteran was seen at a VA facility for 
complaints of headaches, productive coughing, and appetite 
loss of two days' duration.  He also complained of 
congestion, fatigue, fevers and chills.  He denied 
intravenous drug use and homosexuality.  The assessment was 
purulent bronchitis and exudative pharyngitis.  Laboratory 
testing showed heavy normal oral flora. 

A microbiology report dated in January 1987 reflects that 
gram stain was negative, with no organisms seen.  The veteran 
was hospitalized for several days from January to February 
1987.  The hospital discharge summary shows diagnoses to 
include generalized lymphadenopathy, likely AIDS-related 
complex; and normocytic anemia.  The veteran was identified 
as a homosexual with a roommate who had AIDS.  He denied 
taking medications and denied drug abuse.  A review of 
systems was remarkable for a twelve-pound weight loss over 
the previous two months with a mildly diminished appetite, a 
minimally productive cough without shortness of breath, 
dyspnea, hemoptysis or orthopnea, and a one-month history of 
nighttime sweats.  The recommended course included to rule 
out a central nervous system infection.  It was noted that 
the veteran's lymphadenopathy, "in association with his 
homosexuality and roommate who had already acquired AIDS," 
was felt to be due to Aids-related complex. 

The veteran was hospitalized by the VA from February to March 
1987.  Diagnoses shown on the discharge summary were right 
temporal flap abscess; and syphilis.  The physician noted the 
veteran's history of cerebral aneurysm treated by surgery.  
Specifically, the report noted that in January 1987, the 
veteran noted some swelling of the site of his surgical 
fontanelle, which worsened with a concurrent history of 
weight loss, malaise, lymphadenopathy.  A lumbar puncture 
taken in January 1987 was reference as showing no white 
cells, six red cells and a peripheral white count of 6.4.  
During hospitalization from February to March, 1987, HTLV-III 
testing was conducted.  Initial testing was negative.  Repeat 
testing was conducted and the results were pending at the 
time of dictation of the hospitalization discharge report.  
The later results were positive.

In February 1988 the veteran was admitted for detoxification 
based on cocaine use.

VA serologic testing was conducted in June 1988.  IFA 
testing, supplementary to HIV-1 ELISA testing, was positive 
at that time.  In July 1988 the veteran was assessed with 
adenopathy and pulmonary infiltrate.  In September 1988, the 
veteran presented with a three-week history of increased 
cough, dyspnea and shortness of breath.  Portable chest x-ray 
showed right sided lymphadenopathy in the lung fields.  A 
bronchial wash in December 1988 showed few normal flora.

In January 1989, serologic tests performed by the VA revealed 
susceptibility to infection by Epstein-Barr Virus and current 
or recent infection, i.e. infectious mononucleosis.  In a 
February 1989 VA medical records it was noted that the 
veteran had had relations with a male in service and that his 
partner developed AIDS.  A consultation dated in February 
1989 shows a diagnosis of AIDS lymphadenopathy.  X-rays 
showed bilateral hilar lymphadenopathy; findings were stated 
to be suggestive of Pneumocystis carina interstitial 
pneumonitis.  A February 1989 clinical record recounts a 
chronology as follows: Diagnosed as HIV positive in March 
1987; Pneumocystis, pneumonia and diffuse adenopathy in May 
1988; mild splenomegaly, positive retroperitoneal and iliac 
adenopathy, anemia, thrombocytopenia, idiopathic 
thrombocytopenic purpura and Coombs in July 1988; and 
bronchial infiltrates in late 1988.  Noted history included 
cocaine and alcohol use, without intravenous drug use.  One 
clinical record includes notation that the veteran was 
unaware whether "any of his male partners developed AIDS, as 
they were all out of state while in Army."  The veteran was 
not on "AZT" or AIDS drug treatment trial, stated by the 
physician to be probably secondary to the veteran's poor 
compliance in the past.  Other entries from February 1989 
also note the veteran's gross noncompliance with recommended 
therapy.

The veteran died March 4, 1989.  The death certificate 
identifies the immediate cause of death as disseminated 
Kaposi's Sarcoma due to AIDS.  An autopsy was performed. 

In July 1989, the Armed Forces Institute of Pathology (AFIP) 
advised the Pathology Department of the VA Medical Center in 
Cleveland, Ohio, that review of 18 stained slides showed 
disseminated Kaposi's sarcoma, but that the AFIP was unable 
to search properly for microorganisms because of unstained 
slides of paraffin blocks.  The AFIP stated that based on the 
CDC Surveillance Case Definition, the presence of 
disseminated Kaposi's sarcoma and previous pneumocystosis in 
a 24-year-old intravenous drug abuser, who was seropositive 
for HIV was characteristic of AIDS.  

The claims file contains a letter signed by C.S, M.D., 
associated with the Erlangen Hospital in Germany, informing 
the VA that authorization by the veteran's family was 
required in order to provide medical records.  The RO request 
authorization from the appellant several times without 
success.

The claims file also contains statements from the veteran's 
mother and sister, arguing that the veteran was placed with 
other AIDS patients while undergoing surgery in the military.  

In October 1998, the Board requested an AFIP opinion; in 
December 1998, the AFIP responded to the Board's request.  
The AFIP noted that sections of connective tissue, per a 
stained slide prepared from a sample taken at the time of the 
veteran's in-service operation, showed acute and chronic 
inflammation with an intense lymphoplasmacytic infiltrate.  
The AFIP saw no etiologic cause on the hematoxylin and eosin-
stained sections.  The AFIP stated that they were not able to 
rule out an infection without the block to perform 
appropriate special stains; nor were they able to determine 
reactivity for p24 antigen of HIV.  The AFIP noted that the 
veteran underwent a craniotomy in July 1985, with 
complications from infection requiring additional surgical 
intervention at Erlangen University Hospital in the Federal 
Republic of Germany.  The AFIP noted that such records were 
not available as the appellant, the next of kin, failed to 
sign a release for VA to obtain the records.  However, the 
AFIP indicated that there was no evidence that the operation 
involved the use of blood products.  

The AFIP also noted that "[f]ollowing numerous complaints, 
an admission of homosexuality, and disclosure that his gay 
roommate was HIV positive," the veteran was ultimately 
diagnosed, post service, with AIDS (March 1987)."  The AFIP 
stated that in order to determine when the infection 
occurred, adequately preserved tissue samples or results of 
HIV blood tests conducted before, during and after service 
would be necessary, but were not available.  The AFIP 
indicated that the case appeared to be one requiring an 
answer based on epidemiology and, citing authorities, stated 
that "[l]iterature states that the median interval between 
HIV-infection and the development of an AIDS-defining 
illnesses (i.e., Kaposi sarcoma, pneumocystosis) was 10-12 
years prior to the use of antiretroviral therapy and 
chemoprophylaxis of opportunistic infections.  The shortest 
time interval is 18 months.  The patient was diagnosed with 
AIDS approximately 18 months after the initial surgery."  
The AFIP continued to state that the veteran "[a] twenty-
one-year-old (sic) man who was seropositive for the human 
immunodeficiency virus (HIV) whose CD4+ T-cell lymphocyte 
count is not available, who had a clinical history of Kaposi 
sarcoma and Pneumocystic arinii  pneumonia met the clinical 
criteria for AIDS surveillance purposes.  He falls under 
subcategory C0 of the current CDC classification system.  
Persons under this subcategory are reportable as AIDS cases 
in the United States and its territories."

Thereafter, the Board requested a further opinion from AFIP, 
the response to which is dated in August 1999.  The same AFIP 
physician reviewed prior materials and included for 
consideration references on the statistical epidemiology for 
HIV progression.  The AFIP follow-up report indicates that 
there was a 95 percent chance that the veteran was HIV 
seropositive in February 1987.  The AFIP physician indicated 
that she was "not an expert in serologic testing or natural 
history of HIV-infection" and was "not qualified to give 
more than a speculative answer on whether it is 'as least as 
likely as not that the veteran became infected with HIV 
during his service years.'"  The AFIP physician stated that 
the median time from HIV seroconversion to AIDS was seven 
years for transfusion recipients, 10 years for hemophiliacs 
and intravenous drug users, and eight to 12 years for 
homosexual transmission.  She stated that the veteran had 
AIDS in 1988 and that it was possible that he was infected 
between 1976 and 1981, but that the clinical course for a 
given individual was of more value than statistical estimates 
and absent such clinical evidence it would be speculation to 
state the likelihood that the veteran became infected prior 
to or after service.  The AFIP physician suggested that the 
Board contact experts in serologic diagnosis and clinical 
epidemiology of HIV infection and AIDS.  Attached materials 
indicate, in part, that "Even without therapy, the 
likelihood of patients with early HIV infection developing an 
AIDS-defining condition and dying within 18-24 months is less 
than 5%."  Samuel Broder, M.D., Thomas C. Merigan, Jr., 
M.D., Dani Bolognesi, Ph.D., TEXTBOOK OF AIDS MEDICINE at 49, 
citing Am. J. Med. 1990, 9: 706-72.


Pertinent Laws and Regulations

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For the disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).



The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The Board notes that the claim is well grounded within the 
meaning of 38 U.S.C.A. §  5107; the appellant has presented a 
claim which is plausible based on all the evidence.  The 
Board is also satisfied that all relevant and available facts 
have been properly developed and that, as all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained, no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

At the outset, it is noted that the veteran died March 4, 
1989.  The death certificate identifies the immediate cause 
of death as disseminated Kaposi's Sarcoma due to AIDS.  The 
appellant does not contend that any disability other than 
HIV/AIDS caused or contributed to the veteran's death.  Nor 
does the record suggest such.  Thus, the question herein is 
limited to whether HIV/AIDS, identified as the cause of the 
veteran's death, may be attributed to the veteran's period of 
active military service.

The veteran was diagnosed with AIDS, manifested by AIDS-
defining illnesses, in February/March 1987, about 8-to-9 
months after his discharge from service.  The first opinion 
obtained from the AFIP indicates that prior to the use of 
antiviral therapy and chemoprophylaxis the shortest interval 
between an HIV infection and an AIDS-defining illness was 18 
months and that the median interval span was 10 to 12 years.  
Those data essentially preclude initial HIV infection after 
service since, as previously noted, the veteran had been 
separated for only about 8 or 9 months before he was found to 
have AIDS defining illness.  Rather, the data lead to the 
conclusion that in all likelihood the veteran became infected 
with HIV either during or prior to service.  There is no 
evidence that his HIV infection preexisted service.  
Additionally, there is at least one reference in the VA 
medical records to the veteran having had a homosexual 
relationship during service with a person who developed AIDS.  
The AFIP declined to provide a more conclusive statement as 
to the likelihood that the veteran's HIV was acquired during 
service, indicating that absent further clinical information 
specific to the veteran's case, and review by an individual 
qualified in serology and/or HIV natural history, such 
opinion would be merely speculative.  

In each case, the Board must determine whether evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49, 55 (1990).  This is not a case where a preponderance of 
the evidence is against the claim.  Thus, all benefit of the 
doubt with respect to the approximate date of the veteran's 
initial HIV infection must be resolved in the appellant's 
favor.  The onset of HIV infection cannot, in this case, be 
dissociated from the veteran's period of service.  38 
U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§3.102, 3.303.  Moreover, 
it is clear from the veteran's death certificate and the 
available medical records, that he died of AIDS-related 
illness.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
Accordingly, service connection for the cause of his death is 
granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

